Perry App. No. 03 CA 20, 2004-Ohio-6854. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Judgment Entry filed February 23, 2005:
‘Whether a court may order restitution by an offender pursuant to R.C. 2929.18(A)(1) to include medical costs paid on behalf of the victim by a third-party insurer?”
Resnick, J., not participating.
Sua sponte, cause consolidated with 2005-0216, State v. Kreischer, Perry App. No. 03 CA 20, 2004-Ohio-6854.
The conflict case is State v. Miller, Lucas App. No. L-01-1265, 2002-Ohio-853.